                  Case 1:19-cv-10312-VSB Document 71 Filed 05/19/21 Page 1 of 1




                                                                                           Swartz Campbell LLC
                                                                                               One Liberty Place
                                                                                           1650 Market St Fl 38
                                                                                           Philadelphia PA 19103



Candidus K. Dougherty
                                                                                           voice (215) 299-4296
Attorney at Law
                                                                                        facsimile (215) 299-4301
                                                                                 cdougherty@swartzcampbell.com
                                                                                       www.swartzcampbell.com
                                              May 19, 2021

VIA ECF
The Honorable Vernon S. Broderick
United States District Court for the Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Room 415
New York, NY 10007

                   RE:   Alfred Del Rio, et al. v. McCabe Weisberg & Conway, P.C., et al.
                         No. 1:19-cv-10312-VSB

Dear Judge Broderick:

       We represent defendant, McCabe, Weisberg & Conway, LLC (“McCabe”). We write in response
to the Court’s order dated May 12, 2021. It is McCabe’s understanding that the filing of plaintiff’s
amended complaint (Doc. 34) mooted defendant’s motion to dismiss (Doc. 30). McCabe relies on its
motion to dismiss plaintiff’s amended complaint (Doc. 46).


                                                             Very truly yours,

                                                             SWARTZ CAMPBELL LLC


                                                             ____________________________
                                                              /s/ Candidus K. Dougherty
JBM/CKD                                                      JEFFREY B. McCARRON
                                                             CANDIDUS K. DOUGHERTY

cc: Jordan M. Smith, Esquire (via ECF)
    Mark S. Anderson, Esquire (via ECF)
